IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANK GREENE,                           §
                                        §   No. 522, 2017
       Plaintiff Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   C.A. No. N15C-03-052
ALLSTATE INSURANCE                      §
COMPANY,                                §
                                        §
       Defendant Below,                 §
       Appellee.                        §

                          Submitted: April 13, 2018
                           Decided: June 14, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                ORDER

      This 14th day of June 2018, after careful consideration of the parties’ briefs

and the record on appeal, the Court concludes that the judgment below should be

affirmed on the basis of and for reasons assigned by the Superior Court in its well-

reasoned order dated November 9, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:



                                      /s/ James T. Vaughn, Jr.
                                      Justice